Citation Nr: 0905635	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-07 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran had active service from June 1942 to June 1946 
and from August 1949 to February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.


FINDINGS OF FACT

1.  In January 2009, prior to entering a decision in this 
appeal, the Board received notification confirming that the 
Veteran had died on December [redacted], 2008.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran is shown to have died during the 
pendency of the appeal.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  

The appeal on the merits has been rendered moot by virtue of 
the death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.  

In taking this action, the Board intimates no opinion as to 
the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  See 38 C.F.R. § 20.1106 
(2008).  


ORDER

The appeal is dismissed.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


